EX-99.28(g)(1)(a) AMENDMENT TO THE AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT dated as of the 12th day of November, 2012, to the Amended and Restated Custody Agreement dated as of January 29, 2010 (the “Agreement”), is entered into by and among Jacob Funds Inc.,a Maryland corporation (the “Corporation”) and U.S. Bank National Association,a national banking association organized and existing under the laws of the United States of America. RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend said Agreement; and WHEREAS, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto to reflect the addition of one series of the Corporation. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. JACOB FUNDS INC.U.S. BANK NATIONAL ASSOCIATION By: _/s/ Ryan I. JacobBy: /s/ Michael R. McVoy Name: Ryan I. JacobName:Michael R. McVoy Title: PresidentTitle:Senior Vice President 1 Amended Exhibit C to the Amended and Restated Custody Agreement Fund Names Name of Series Date Added Jacob Internet Fund August 27, 1999 Jacob Small Cap Growth Fund January 29, 2010 Jacob Wisdom Fund January 29, 2010 Jacob Micro Cap Growth Fund November 12, 2012 2
